Holmes, J.
1. The plaintiff’s predecessor in title executed a disclaimer of all right in the locus. He could not invalidate it, or make evidence for himself, by subsequent declarations in his own favor. The fact that the moment selected for such a declaration was when he refused to pay rent, as covenanted in the instrument, does not better it. The evidence was offered not to show Lawrence’s state of mind at the moment of speaking, which was immaterial, but to prove the past facts recited. Elmer v. Fessenden, 151 Mass. 359, 362.
2. The receipt was properly excluded. The administrator of the defendant’s predecessor in title could not affect the title to land by an admission. Moreover, it does not appear that the receipt implied an admission. The error may have been in the payment, as stated, not in the execution of the instrument under which the payment was made. Furthermore, both pieces of evidence were offered to support the immaterial proposition that the agreement was executed by Lawrence without consideration, under a misapprehension as to his rights.

Exceptions overruled.